DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify the elements as described in the specification. 
Specifically figures 1,2a-2b,3-8, 11,13-15,17, and 18-20 contain elements with no description (i.e. the generic box elements). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 17-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1 and similarly claim 27 recites “when the apparatus is subsequently held in engagement with the first electronic device”.
Claim limitation above states that the apparatus is held in engagement with the first electronic device after an action, step or limitation has occurred. 
However claims 1 and 27 do not clearly recite which action, step, or limitation precedes the apparatus being held in engagement with the first electronic device.
	Examiner will interpret as “when the apparatus is held in engagement with the first electronic device subsequent the engagement of the second electronic device from the apparatus”
Claims 17 and similarly claims 27 and 33 recites “transmit the current time data to the first electronic device“ which is unclear.
Specifically claim language “current time data” is interpreted as the time at transmission or data. However, claim language “receive current time data… for storage in the real time clock…and transmit the current time data” suggests that the time at transmission of data is the same time as the time at reception of data.
It is unclear how the reception time is the same time as transmission since time is not stationary.
Based on the specification (pg. 8 lines 30-35) Examiner will interpret “a real time clock” as an integrated circuit that stores “current time” data and interpret  “transmit the current time data to the first electronic device via the first physical communication link” as “transmit current time data to the first electronic device via the first physical communication link”
Claim 31 recites “wherein the system comprises at least two apparatus, wherein in use when a first of the at least two apparatus is held in engagement with the first electronic device, a second of the at least two apparatus is concurrently held in engagement with the second electronic device” which structure is unclear.
Specifically, claim 27 form which it depends recites “when the apparatus is held in engagement with the second electronic device, receive current time data from the second electronic device via the second physical communication link for storage in the real time clock, and recharge the rechargeable battery by the second electronic device; and when the apparatus is subsequently held in engagement with the first electronic device”.
Claim 27  states that the first electronic device is connected to the apparatus after the second electronic device is connected to the second apparatus. 
It is unclear how the first electronic device is subsequently connected to the apparatus while “in use when a first of the at least two apparatus is held in engagement with the first electronic device, a second of the at least two apparatus is concurrently held in engagement with the second electronic device”. In other words, if each electronic device is connected to a separate apparatus, how is the first electronic device subsequently connected to the apparatus.
Claims 18-26 and 28-32 is/are included in this rejection due to their dependence on claims 1 and 27.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim  36 recites “ receiving the current time data from the second electronic device via the second physical communication link for storage in the real time clock, and transmitting the current time data to the first electronic device via the first physical communication link” which does not further limit claim 33.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 20, 25-27,30-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (US20170366028) in view of Takagi (US20130222614)  in view of Chen (US 20090113093). 

As to claim 17, Nicholson discloses an apparatus (Fig. 4, information handling device 404 represented by Fig. 2) comprising: 
a memory (Fig. memory 204 [0040]); 
a rechargeable battery ([0002] information handling devices are battery powered. Charging requirements in device indicates how long it will take an information handling device to charge [0065]) 
an engagement portion (USB ports 212, Fig. 4) configured to: 
releasably hold the apparatus in engagement with a first electronic device (device 406) to establish a first physical communication link, between the apparatus and the first electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 406. The second USB cable 410 enables communication between the second information handling device 102, 404 and the third information handling device 102, 406. [0052], It is well known to one of ordinary skill in the art that USB ports can “releasably connect” to electronic devices); and 
releasably hold the apparatus in engagement with a second electronic device (device 402) to establish a second physical communication link, between the apparatus and the second electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 402. The first USB cable 408 enables communication between the first information handling device 102, 402 and the second information handling device 102, 404 [0051]); 
wherein the apparatus is configured to: 
when the apparatus is held in engagement with the second electronic device, ([0053] power may be provided from the information handling device 102, 402 (i.e. second electronic device) to the second information handling device 102, 404 (i.e. apparatus)); 
and when the apparatus is held in engagement with the first electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 406), power the first electronic device ([0052] power may be provided from information handling device 102, 404 (i.e. apparatus) to the information handling device 102, 406 (first electronic device). 
Nicholson does not state that the apparatus is held in engagement with the first electronic device subsequent the engagement of the second electronic device from the apparatus.
However it would be obvious to one of ordinary skill in the art for the apparatus be held in engagement with the first electronic device subsequent the engagement and disconnection of the second electronic device from the apparatus as it would be obvious to try.
Nicholson does not disclose/teach the apparatus comprises a real time clock (Examiner interprets “a real time clock” as an integrated circuit that stores “current time” data).
Takagi teaches a real time clock  ([0046] A clock unit 110 serves as a timer. Specifically, the clock unit 110 includes an internal register, and stores time information in the internal register).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Nicholson to include a real time clock, as taught by Takagi in order for apply timestamps to data and information collected by the apparatus  .
Although Nicholson discloses when the apparatus is held in engagement with the second electronic device (Fig. 4) and when the apparatus is held in engagement with the first electronic device (Fig. 4). Nicholson does not discloses receive current time data from the second electronic device via the second physical communication link for storage in the real time clock, and transmit the current time data to the first electronic device via the first physical communication link during the respective engagements.
Takagi teaches receiv[ing] current time data from the second electronic device via the second physical communication link for storage in the real time clock ([0046] The clock unit 110 can receive time information. For example, to the clock unit 110, … time information received from the external clock device 300 can be input)  transmit[ting] the current time data to the first electronic device via the first physical communication link (Fig. 5 [0070] [0080] [0082] the information processing apparatus 100 serves as a reference device that sends the reference time, and the information processing apparatus 400, 500 synchronizes time information of their own devices with the time information sent form the reference device.  Fig. 5 in step S512, the information processing apparatus 100 sends the reference time information to devices 400, 500).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus  of Nicholson to comprise a real time clock wherein when the apparatus is held in engagement with the second electronic device, receive current time data from the second electronic device via the second physical communication link for storage in the real time clock,  and when the apparatus is subsequently held in engagement with the first electronic device, transmit the current time data to the first electronic device via the first physical communication link, as taught by Takagi in order for the devices to maintain and keep accurate time.
Nicholson does not disclose/teach the when the apparatus is held in engagement with the second electronic device, recharge the rechargeable battery by the second electronic device.
Chen teaches when the apparatus is held in engagement with the second electronic device recharge the rechargeable battery by the second electronic device ([0018] After connection of the connection interface 2 to an external electronic apparatus, the external electronic apparatus is electrically connected to the charging unit 12 through the CPU 11 to charge the data storage device 1)
It would have been obvious to a person of ordinary skill in the art to modify Nicholson’s apparatus to include when the apparatus is held in engagement with the second electronic device recharge the rechargeable battery by the second electronic device as taught by Chen in order to charge the apparatus in case where an external source is not available.
Although Nicholson teaches the apparatus is subsequently held in engagement with the first electronic device, Nicholson does not teach when the apparatus receives data collected by the first electronic device via the first physical communication link for storage in the memory when the apparatus is subsequently held in engagement with the first electronic device.
Chen teaches when the apparatus is held in engagement with the first electronic device, receive data collected by the first electronic device via the first physical communication link for storage in the memory ([0017] so that the CPU 11 can fetch storage data from the external electronic apparatus (through the connection interface 2 and store it in the memory 13, or fetch storage data from the memory 13 and transfer it to the external electronic apparatus through the connection interface 2).
It would have been obvious to a person of ordinary skill in the art to modify Nicholson’s apparatus to include when the apparatus is held in engagement with the first electronic device, receive data collected by the first electronic device via the first physical communication link for storage in the memory as taught by Chen in order to transfer data to another storage device that may have a larger storage capacity. 
Although Nicholson teaches the apparatus (information handling device 102, 404) powers the first electronic device (information handling device 102, 406), Nicholson’s is not clear that the apparatus powers the first electronic device with the rechargeable battery within the apparatus. 
However it would be obvious to one of ordinary skill in the art for Nicholson’s apparatus (second information handling device 102, 404) powers first electronic device (the third information handling device 102, 406) with the rechargeable battery within the apparatus in order to use an available power source to charge the first electronic device when there is no external source available.
As to claim 27, Nicholson discloses a system (Fig. 4) , the system comprising: an apparatus(Fig. 4, information handling device 404 represented by Fig. 2, the apparatus comprising: a memory Fig. memory 204 [0040]), a rechargeable battery ([0002] information handling devices are battery powered. Charging requirements in device indicates how long it will take an information handling device to charge [0065]), and an engagement portion (USB ports 212, Fig. 4); 
a first electronic device (device 406); 
a second electronic device (device 402); 
wherein the engagement portion is configured to: 
releasably hold the apparatus in engagement with the first electronic device to establish a first physical communication link, between the apparatus and the first electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 406. The second USB cable 410 enables communication between the second information handling device 102, 404 and the third information handling device 102, 406. [0052]); and 
releasably hold the apparatus in engagement with the second electronic device to establish a second physical communication link, between the apparatus and the second electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 402. The first USB cable 408 enables communication between the first information handling device 102, 402 and the second information handling device 102, 404[0051]  ); 
wherein the apparatus is configured to: when the apparatus is held in engagement with the second electronic device ([0053] power may be provided from the information handling device 102, 402 (i.e. second electronic device) to the second information handling device 102, 404 (i.e. apparatus)), and 
when the apparatus is held in engagement with the first electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 406) power the first electronic device ([0052] power may be provided from information handling device 102, 404 (i.e. apparatus) to the information handling device 102, 406 (first electronic device).
Nicholson does not state that the apparatus is held in engagement with the first electronic device subsequent the engagement of the second electronic device from the apparatus.
However it would be obvious to one of ordinary skill in the art for the apparatus be held in engagement with the first electronic device subsequent the engagement and disconnection of the second electronic device from the apparatus as it would be obvious to try.
Nicholson does not disclose/teach the apparatus comprises a real time clock (Examiner interprets “a real time clock” as an integrated circuit that stores “current time” data).
Takagi teaches a real time clock  ([0046] A clock unit 110 serves as a timer. Specifically, the clock unit 110 includes an internal register, and stores time information in the internal register).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Nicholson to include a real time clock, as taught by Takagi in order for apply timestamps to data and information collected by the apparatus.
Although Nicholson discloses when the apparatus is held in engagement with the second electronic device (Fig. 4) and when the apparatus is held in engagement with the first electronic device (Fig. 4). Nicholson does not disclose receiv[ing] current time data from the second electronic device via the second physical communication link for storage in the real time clock, and transmit[ting] the current time data to the first electronic device via the first physical communication link during the respective engagements.
Takagi teaches receiv[ing] current time data from the second electronic device via the second physical communication link for storage in the real time clock ([0046] The clock unit 110 can receive time information. For example, to the clock unit 110, … time information received from the external clock device 300 can be input)  transmit[ting] the current time data to the first electronic device via the first physical communication link (Fig. 5 [0070] [0080] [0082] the information processing apparatus 100 serves as a reference device that sends the reference time, and the information processing apparatus 400, 500 synchronizes time information of their own devices with the time information sent form the reference device.  Fig. 5 in step S512, the information processing apparatus 100 sends the reference time information to devices 400, 500).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus  of Nicholson to comprise a real time clock wherein when the apparatus is held in engagement with the second electronic device, receive current time data from the second electronic device via the second physical communication link for storage in the real time clock, and when the apparatus is subsequently held in engagement with the first electronic device, transmit the current time data to the first electronic device via the first physical communication link, as taught by Takagi in order for the devices to maintain and keep accurate time.

Nicholson does not disclose/teach the when the apparatus is held in engagement with the second electronic device, recharge the rechargeable battery by the second electronic device.
Chen teaches when the apparatus is held in engagement with the second electronic device recharge the rechargeable battery by the second electronic device ([0018] After connection of the connection interface 2 to an external electronic apparatus, the external electronic apparatus is electrically connected to the charging unit 12 through the CPU 11 to charge the data storage device 1)
It would have been obvious to a person of ordinary skill in the art to modify Nicholson’s apparatus to include when the apparatus is held in engagement with the second electronic device recharge the rechargeable battery by the second electronic device as taught by Chen in order to charge the apparatus in case where an external source is not available.
Although Nicholson teaches the apparatus is subsequently held in engagement with the first electronic device, Nicholson does not teach when the apparatus receives data collected by the first electronic device via the first physical communication link for storage in the memory when the apparatus is subsequently held in engagement with the first electronic device.
Chen teaches when the apparatus is held in engagement with the first electronic device, receive data collected by the first electronic device via the first physical communication link for storage in the memory ([0017] so that the CPU 11 can fetch storage data from the external electronic apparatus (through the connection interface 2 and store it in the memory 13, or fetch storage data from the memory 13 and transfer it to the external electronic apparatus through the connection interface 2).
It would have been obvious to a person of ordinary skill in the art to modify Nicholson’s apparatus to include when the apparatus is held in engagement with the first electronic device, receive data collected by the first electronic device via the first physical communication link for storage in the memory as taught by Chen in order to transfer data to another storage device that may have a larger storage capacity.
Although Nicholson teaches the apparatus (information handling device 102, 404) powers the first electronic device (information handling device 102, 406), Nicholson’s is not clear that the apparatus powers the first electronic device with the rechargeable battery within the apparatus. 
However it would be obvious to one of ordinary skill in the art for Nicholson’s apparatus (second information handling device 102, 404) powers first electronic device (the third information handling device 102, 406) with the rechargeable battery within the apparatus in order to use an available power source to charge the first electronic device when there is no external source available.
As to claim 33,  Nicholson discloses a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following ([0020] Furthermore, embodiments may take the form of a program product embodied in one or more computer readable storage devices storing machine readable code, computer readable code, and/or program code, referred hereafter as code. The storage devices may be tangible, non-transitory, and/or non-transmission): 
determining an engagement of the apparatus with a first electronic device and an establishment of a first physical communication link between the apparatus and the first electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 406. The second USB cable 410 enables communication between the second information handling device 102, 404 and the third information handling device 102, 406. [0052]. As such the apparatus and first electronic device has determined engagement with each other); 
determining an engagement of the apparatus with a second electronic device and an establishment of a second physical communication link between the apparatus and the second electronic device (Fig. 4 and [0051]-[0052] device 404 connected to device 402. The first USB cable 408 enables communication between the first information handling device 102, 402 and the second information handling device 102, 404 [0051]. As such the apparatus and second electronic device has determined engagement with each other);
powering the first electronic device ([0052] power may be provided from information handling device 102, 404 (i.e. apparatus) to the information handling device 102, 406 (first electronic device).
Nicholson does not discloses receiving current time data from the second electronic device via the second physical communication link; storing the received current time data in a real time clock ; transmitting the current time data to the first electronic device via the first physical communication link
Takagi teaches receiving current time data from an electronic device via the second physical communication link ([0046] The clock unit 110 can receive time information); storing the received current time data in a real time clock ([0046] For example, to the clock unit 110, … time information received from the external clock device 300 can be input); transmitting the current time data to the first electronic device via the first physical communication link (Fig. 5 [0070] [0080] [0082] the information processing apparatus 100 serves as a reference device that sends the reference time, and the information processing apparatus 400, 500 synchronizes time information of their own devices with the time information sent form the reference device.  Fig. 5 in step S512, the information processing apparatus 100 sends the reference time information to devices 400, 500).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nicholson to perform receiving current time data from the second electronic device via the second physical communication link; storing the received current time data in a real time clock ; transmitting the current time data to the first electronic device via the first physical communication link, as taught by Takagi in order for the devices to maintain and keep accurate time.

Nicholson does not disclose/teach  recharging a rechargeable battery by the second electronic device.
Chen teaches when the apparatus is held in engagement with the second electronic device recharge the rechargeable battery by the second electronic device ([0018] After connection of the connection interface 2 to an external electronic apparatus, the external electronic apparatus is electrically connected to the charging unit 12 through the CPU 11 to charge the data storage device 1)
It would have been obvious to a person of ordinary skill in the art to modify Nicholson’s method to include recharging a rechargeable battery by the second electronic device as taught by Chen in order to charge the apparatus in case where an external source is not available.

Nicholson does not teach receiving data collected by the first electronic device via the first physical communication link and storing the received data in a memory.
Chen teaches receiving data collected by the first electronic device via the first physical communication link and storing the received data in a memory ([0017] so that the CPU 11 can fetch storage data from the external electronic apparatus (through the connection interface 2 and store it in the memory 13, or fetch storage data from the memory 13 and transfer it to the external electronic apparatus through the connection interface 2).
It would have been obvious to a person of ordinary skill in the art to modify Nicholson’s method to include receiving data collected by the first electronic device via the first physical communication link and storing the received data in a memory as taught by Chen in order to transfer data to another storage device that may have a larger storage capacity.
Although Nicholson teaches the apparatus (information handling device 102, 404) powers the first electronic device (information handling device 102, 406), Nicholson’s is not clear that the apparatus powers the first electronic device with the rechargeable battery within the apparatus. 
However it would be obvious to one of ordinary skill in the art for Nicholson’s apparatus (second information handling device 102, 404) powers first electronic device (the third information handling device 102, 406) with the rechargeable battery within the apparatus in order to use an available power source to charge the first electronic device when there is no external source available.
As to claim 18,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 17, wherein the apparatus comprises a communication interface (Fig. 2 communication hardware 208208 with USB ports 212, 204 of Nicholson) configured to cause the apparatus to at least perform: communicating with the respective first and second electronic devices ( .. communication between the first, second and third information handling devices  102,404-406. [0051]- [0052]), wherein the communication interface comprises controlling circuitry ([0041] The processor 202 is communicatively coupled to the memory 204, the power sharing module 104, the input device 206, the communication hardware 208, and the display device 210), the memory ([0043] memory 204 stores data relating to powering a device using a USB connection) and the real time clock ([0046] of Takagi A clock unit 110).
As to claims 20 and 36 ,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 18, wherein the controlling circuitry causes the apparatus to at least perform: receiving the current time data from the second electronic device via the second physical communication link for storage in the real time clock ([0046] of Takagi the clock unit 110 can receive time information. For example, to the clock unit 110, … time information received from the external clock device 300 can be input), and transmitting the current time data to the first electronic device via the first physical communication link (Fig. 5 of Takagi [0070] [0080] [0082] the information processing apparatus 100 serves as a reference device that sends the reference time, and the information processing apparatus 400, 500 synchronizes time information of their own devices with the time information sent form the reference device.  Fig. 5 in step S512, the information processing apparatus 100 sends the reference time information to devices 400, 500).
As to claims 25,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 17.
 Nicholson in view of Takagi in view of Chen is not specifically clear regarding the apparatus does not comprise RF circuitry.
However memory storage and data transfer devices that do not comprises RF circuity are well known as evident by Chen (Fig. 1 and 2).
It would be obvious to one of ordinary skill in the art to modify Nicholson apparatus to not comprise RF circuitry in order to improve security and minimize the risk of hacking.
As to claims 26 and 30 ,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 17 and the system according to claim 27, wherein the engagement portion does not comprise wires or small plug-in connectors (Examiner will interpret “small plug-in connectors” as connectors that plug into a wall outlet. See [0037] where device 404 can comprise wearable devices, such as smart watches, fitness bands. It is well known to one of ordinary skill in the art that fitness bands do not comprise wires or plug-in wall outlet).
As to claim 31, Nicholson in view of Takagi in view of Chen teaches the system according to claim 27.
Nicholson in view of Takagi in view of Chen does not teach wherein the system comprises at least two apparatus, 
In regards to wherein the system comprises at least two apparatus, it would be obvious to one of ordinary skill in the art for Nicholson system to have two apparatus as it is a duplication of parts (MPEP 2144)
In regards to wherein in use when a first of the at least two apparatus is held in engagement with the first electronic device, a second of the at least two apparatus is concurrently held in engagement with the second electronic device.
It would be obvious to an artisan to have two separate devices be simultaneously held in engagement with two separate memory storage and data transfer devices (I,e two apparatus) in order to reduce charging and data transfer speed.
As to claim 32,  Nicholson in view of Takagi in view of Chen teaches the system according to claim 27.
 Nicholson in view of Takagi in view of Chen is not specifically clear regarding the apparatus does not comprise RF circuitry.
However memory storage and data transfer devices that do not comprises RF circuity are well known as evident by Chen (Fig. 1 and 2).
It would be obvious to one of ordinary skill in the art to modify Nicholson apparatus to not comprise RF circuitry in order to improve security and minimize the risk of hacking.
Nicholson in view of Takagi in view of Chen is not specifically clear regarding the first electronic device does not comprise RF circuitry.
However Nicholson teaches the first electronic device (Device 406) can be include computing devices, such as desktop computers, laptop computers, personal digital assistants (PDAs), tablet computers, set-top boxes, game consoles, security systems (including security cameras), vehicle on-board computers, wearable devices, such as smart watches, and  fitness bands.
However computing devices such as personal digital assistants (PDAs), set-top boxes, game consoles, vehicle on-board computers, and wearable devices, such as fitness bands that do not comprises RF circuity are well known.
  It would be obvious to one of ordinary skill in the art to modify Nicholson first electronic device of Nicholson to not comprise RF circuitry in order to improve security and minimize the risk of hacking.
As to claim 34, Nicholson in view of Takagi in view of Chen teaches the non-transitory computer readable medium as claimed in claim 33, further comprising program instructions for causing an apparatus to perform at least: communicating with the respective first and second electronic devices  ([0052]-[0051] enables communication between the second information handling device 102, 404 and devices 404,406).
Claims 19 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (US20170366028) in view of Takagi (US20130222614)  in view of Chen (US 20090113093) in view of Banet (US20140187990). 
As to claims 19 and 35,  Nicholson in view of Takagi in view of Chen teaches  an apparatus according to claim 18, and the non-transitory computer readable medium as claimed in claim 33 wherein the controlling circuitry causes the apparatus to at least perform : receiving data from the first electronic device via the first physical communication link for storage in the memory ([0017] of Chen …so that the CPU 11 can fetch storage data from the external electronic apparatus (through the connection interface 2 and store it in the memory 13, or fetch storage data from the memory 13 and transfer it to the external electronic apparatus through the connection interface 2).
Nicholson in view of Takagi in view of Chen does not teach transmitting data stored in the memory to the second electronic device via the second physical communication link.
Banet teaches transmitting data stored in the memory to the second electronic device via the second physical communication link ([0057] Also contained within the battery module is a flash memory card 23 for storing data, and a micro-USB port 25 that connects to the flash memory card 23 for transferring data to a remote computer 24).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Nicholson to wherein the control circuitry causing the apparatus to at least perform: receiving data from the first electronic device via the first physical communication link for storage in the memory, as taught by Banet in order to transfer data to a remote computer where it can be accessed by multiple users.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (US20170366028) in view of Takagi (US20130222614)  in view of Chen (US 20090113093) in view of An (US 20150081944). 

As to claim 21,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 17.
Nicholson in view of Takagi in view of Chen does not specifically teach wherein the engagement portion (USB 212 of Nicholson) comprises a mating surface configured to mate with a corresponding mating surface on the respective first and second electronic devices.
An teaches wherein the engagement portion (Fig. 1 USB Non insertion type connector 110 on USB memory device 100) comprises a mating surface configured to mate with a corresponding mating surface of an electronic device. ( Fig. 1 [0027] a USB memory 100 according to an exemplary embodiment of the present invention includes a non-insertion type connector 110 that provides an interface that comes into non-insertion contact with a non-insertion type port NP of an electronic device E, such as a personal computer (PC)).
It would have been obvious to a person of ordinary skill in the art to modify the engagement portion of Nicholson to comprise a mating surface configured to mate with a corresponding mating surface on the respective first and second electronic devices, as taught by An in order to prevent loose connection and repeated damage to the engagement portion as taught by An ([0005]).
As to claim 22,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 17.
Nicholson in view of Takagi in view of Chen does not specifically teach wherein the engagement portion is configured to releasably hold the apparatus in engagement with the first or second electronic devices by a magnetic field.
An teaches wherein the engagement portion is configured to releasably hold the apparatus in engagement with the first or second electronic devices by a magnetic field. ([0027] Fig. 1 a USB memory 100 includes a non-insertion type connector 110 that provides an interface that comes into non-insertion contact with a non-insertion type port NP of an electronic device E, such as a personal computer (PC), using magnetism and that enables data transmission/reception with the electronic device E).
It would have been obvious to a person of ordinary skill in the art to modify the engagement portion of Nicholson to be configured to releasably hold the apparatus in engagement with the first or second electronic devices by a magnetic field, in order to prevent loose connection and repeated damage to the engagement portion as taught by An ([0005]).

Claims 23-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (US20170366028) in view of Takagi (US20130222614)  in view of Chen (US 20090113093) in view of Huang (CN106356952).
As to claims 23 and 28,  Nicholson in view of Takagi in view of Chen teaches an apparatus according to claim 17 and the system according to claim 27. 
Huang does not disclose/teach wherein the apparatus comprises protection circuitry comprising a magnetic switch, wherein the switch is configured to control electrical connection to the battery terminals.
Huang teaches wherein the apparatus comprises protection circuitry comprising a magnetic switch (Fig. 2 switch 112 with the detection module 110,111), wherein the switch is configured to control electrical connection to a power source or load. ( [0058] when terminal device 2 is connected and magnets 21 of terminal device 2 are detected or no longer detected by detection module 110, switch 112 opens and closes in response to the detection of terminal device 2 and magnets). 
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Nicholson to include  protection circuitry comprising a magnetic switch, wherein the switch is configured to control electrical connection to the battery terminals, in order to effectively reduce and improve the short circuit risk of the charging interface connector of terminal devices using the magnetic charging connection method as taught by Huang [0007].
As to claims 24 and 29 ,  Nicholson in view of Takagi in view of Chen in view of Huang teaches an apparatus according to claim 23 and the system according to claim 28, wherein the magnetic switch is configured such that when the apparatus is releasably held in engagement with the first or second electronic devices by a magnetic field, the switch connects the battery terminals enabling the rechargeable battery, wherein when the apparatus is disengaged from the first or second electronic devices the switch disconnects the battery terminals disabling the rechargeable battery  ([0058] Huang teaches  when terminal device is separated…. the detection module 110 detects the removal of the magnet, the switch module 112 to be disconnected, so that the power supply positive pin of the charging interface plug at the device end of the charging cable is disconnected from the power supply positive pin of the interface plug at the charger plug end)
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Nicholson in view of Takagi in view of Chen in view of Huang to include  wherein the magnetic switch is configured such that when the apparatus is releasably held in engagement with the first or second electronic devices by a magnetic field, the switch connects the battery terminals enabling the rechargeable battery, wherein when the apparatus is disengaged from the first or second electronic devices the switch disconnects the battery terminals disabling the rechargeable battery, in order to effectively reduce and improve the short circuit risk of the charging interface connector of terminal devices using the magnetic charging connection method as taught by Huang [0007].

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kular et al (US 20100036993)  is cited for having an apparatus (Fig. 1, portable power/memory stick 100) comprising: a memory (Fig. 1 104);  a rechargeable battery (Fig. 1 122 .. energy storage means can be rechargeable and/or replaceable [0024]) and an engagement portion (USB connector 108) configured to:  releasably hold the apparatus in engagement with a first and second electronic device. 
Yen et al (US 20140220793)  is cited for having memory storage device with a magnetic connector interface. 
Hyun-Jun et al (US 20120295451)  is cited for having device with a magnetic interface, battery and a communication control interface. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859